—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered October 30, 1990, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s contention that the procedure used in his photographic identification was unduly suggestive is without merit, there being no reason to conclude that the books of photographs examined by the witnesses were arranged in a way that singled out defendant, or that the identifying witness *250was prompted by either the police or the complainant. The independent source for an in-court identification was established, although our finding of lack of suggestiveness obviates the issue. Concur—Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.